DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/31/22 has been entered.
 
Notice to Applicant
The following is a Non-Final Office action.  In response to Examiner’s Final Rejection of 11/29/21, Applicant, on 1/31/22, amended claims. Claim 12 is pending in this application and have been rejected below.

Response to Amendment
Applicant’s amendments are acknowledged.
Claim objection to claim 4 for spelling withdrawn in light of claim 4 being cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 12 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The following are the 112a issues. Applicant is invited to explain how the disclosure supports, amend the claims, or remove the limitations at issue:
A manufacturing method of an aircraft comprising a first component, a second component, and a third component, the method being for attaching the first component and the second component to the third component by executing work processes, the work processes including first processes for attaching the first component to the third component and second processes for attaching the second component to the third component, the manufacturing method comprising: [it appears the closest support is paragraph 18-19 – where is explains that there is “information” on plural work processes; there is never physical steps of manufacture; rather, the computer displays instructions to a user]
(a) determining first information pieces associated with the first processes respectively, and second information pieces associated with the second processes respectively, 
wherein each of the first information pieces comprises work information associated with a work content, [no support anywhere for “content”; Applicant is invited to explain or amend the language for consistency]
…
 (d) determining whether the attachment condition of the each of the first information pieces and the each of the second information pieces indicates the work content can be executed based on the determined first attachment situation and the determined second attachment situation in each of the first temporary work plans; [no support anywhere for “content”; Applicant is invited to explain or amend the language for consistency]
(f) determining, from among the second temporary work plans, a work plan that has a smallest number of work processes existing between a first work process and a last work process, the first work process being, among the work processes, firstly associated with the preparation information indicating the sealant is used in the work content and executed, the last work process being, among the work processes, lastly associated with the preparation information indicating the sealant is used in the work content [not sure what this is trying to say; believe it’s referring to FIG. 5, process number 13 as being the “last” process?]; and 
(g) executing the work processes according to the work plan [the “work plan” is only disclosed as a table in FIG. 5; only as output from a computer; there is no support for a claim that automatically manufactures or controls machinery as the current scope would include; since all the embodiments are just directions/plans given to a user, this limitation as claimed is beyond the scope of what is supported].

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. an abstract idea) without reciting significantly more.
Step One - First, pursuant to step 1 in MPEP 2106.03, the claim 1 is directed to a method which is a statutory category.
Step 2A, Prong One - MPEP 2106.04 - The claim 1 recites– 
A manufacturing method of an aircraft comprising a first component, a second component, and a third component, the method being for attaching the first component and the second component to the third component by executing work processes, the work processes including first processes for attaching the first component to the third component and second processes for attaching the second component to the third component, the manufacturing method comprising: 
(a) determining first information pieces associated with the first processes respectively, and second information pieces associated with the second processes respectively, 
wherein each of the first information pieces comprises work information associated with a work content, 
a first order condition indicating a condition of relative execution order among the first processes, 
an attachment condition indicating whether or not the work content can be executed according to a first attachment situation switchable between a first value and a second value, and a second attachment situation switchable between a third value and a fourth value, the first value indicating that the first component is not attached to the third component, the second value indicating that the first component is attached to the third component, the third value indicating that the second component is not attached to the third component, and the fourth value indicating that the second component is attached to the third component, 
attachment/detachment information indicating whether the first attachment situation is to be changed to the first value or the second value and whether the second attachment situation is to be changed to the third value or the fourth value, and 
preparation information indicating whether a sealant is used in the work content, and 2 122431748U.S. Patent Application No. 16/736,127 243410.000145 
wherein each of the second information pieces comprises 
the work information, 
a second order condition indicating a condition of relative execution order among the second processes, 
the attachment condition, 
the attachment/detachment information, and 
the preparation information; 
(b) determining first temporary work plans that arrange all the first processes and the second processes so that both the first order condition and the second order condition are satisfied, the first temporary work plans executing the work processes in different orders; 
(c) determining, in each of the first temporary work plans, the first attachment information and the second attachment information in each of the first process and each of the second process based on the attachment/detachment information; 
(d) determining whether the attachment condition of the each of the first information pieces and the each of the second information pieces indicates the work content can be executed based on the determined first attachment situation and the determined second attachment situation in each of the first temporary work plans; 
(e) determining, from among the first temporary work plans, a second temporary work plans for which the attachment condition of the each of the first information pieces and the each of the second information pieces indicates the work content can be executed; 
(f) determining, from among the second temporary work plans, a work plan that has a smallest number of work processes existing between a first work process and a last work process, the first work process being, among the work processes, firstly associated with the preparation information indicating the sealant is used in the work content and executed, the last work process being, among the work processes, lastly associated with the preparation information indicating the sealant is used in the work content; and 
(g) executing the work processes according to the work plan.
As drafted, this is, under its broadest reasonable interpretation, within the Abstract idea grouping of “concepts performed in the human mind” (evaluation, judgment, opinion). The claim is inputting data on “first information” [e.g. work information; execution order; attachment condition; preparation information]; second information [e.g. second order condition, attachment, preparation], determining a temporary work plan; then determining the temporary plans that satisfy attachment conditions and identifying a final work plan that satisfy a) “smallest number of work processes” and b) fulfilling constraint of sealant. A manager at a manufacturing/assembly plant can do the same evaluation on a piece of paper to determine the order/sequence. Moreover, the amended claims in combination are also managing personal behavior between people as it is having them follow rules or instructions. The final step of the claim recites “executing the work processes according to the work plan,” however, as explained above in the 112a rejection, all the embodiments disclosed are displaying instructions to a person. There is no control of a machine. Accordingly, at this time, claim 1 is directed to an abstract idea.
Step 2A, Prong Two - MPEP 2106.04 - This judicial exception is not integrated into a practical application. At this time, there are no additional elements recited. At most, the claims refer to actions that a user may perform if they follow the “work plan” that is displayed by a computer. 
a “manufacturing” method (amounts to no more than mere instructions to apply the exception using a generic computer component. See MPEP 2106.05(f) (See also “receiver and input”;  – these all appear to be a computer program executed by the computer to perform the operations; having data information instructing a user what to do next - just means it is in a table/database which is still part of “apply it” on a computer at this high level of generality).
Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim also fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, and/or an additional element applies or uses the judicial  exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.  See 84 Fed. Reg. 55.  The claim is directed to an abstract idea.
Step 2B in MPEP 2106.05 - The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of “g”, executing the work processes according to the work plan (a computer displaying the work plan and a person possibly following the instructions) are “apply it” on a computer. (See MPEP 2106.05(f) – Mere Instructions to Apply an Exception – “Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible.” Alice Corp., 134 S. Ct. at 235). Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim fails to recite any improvements to another technology or technical field, improvements to the functioning of the computer itself, use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, adding unconventional steps that confine the claim to a particular useful application, and/or meaningful limitations beyond generally linking the use of an abstract idea to a particular environment.  See 84 Fed. Reg. 55. The claim is not patent eligible. Viewed individually or as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  
Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
For more information on 101 rejections, see MPEP 2106. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Tseng, “Integrated assembly and disassembly sequence planning using a GA approach,” 2010, International Journal of Production Research, Vol. 48, No. 20, pages 5991-6013 in view of Gombolay, “Fast Scheduling of Robot Teams Performing Tasks With Temporospatial Constraints,” 2018, IEEE Transactions on Robotics, Vol. 34, No. 1, pages 220-239, and in view of Sinreich, “Determining production sequences for single-stage multifunctional machining systems based on the tradeoff between fixture cost, re-fixturing and tool replenishment,” 2006, IIE Transactions, Vol. 38, pages 813-828.
Concerning claim 1, Tseng discloses:
A manufacturing method of an aircraft (Tseng – See page 6005, section 5 - The presented models were implemented and tested by developing software on a personal computer with a 2.0GHz CPU and 1GB memory; See page 5991, Abstract - A cost objective by integrating the assembly costs and disassembly costs is formulated as the fitness function. The test results show that the developed method using the GA approach is suitable and efficient for the integrated assembly and disassembly sequence planning; page 5991, Introduction - The main purpose of assembly sequence planning (assembly planning) is to arrange a proper assembly sequence with which the components can be grouped and fixed to build a final product. The assembly sequence can be defined as an ordered sequence of components and assembly operations required to produce a product; See Gombolay page 225 – real world example is Boeing 777; aerospace structure) comprising 
a first component, a second component, and a third component, the method being for attaching the first component and the second component to the third component (Tseng – See page 5995, Section 3- The procedure for building an APG starts from inputting geometric data of components. An assembly precedence graph (APG) is a directed graph showing the precedence of the components and the associated assembly operations. The concept is expanded for use in disassembly sequence planning by defining the disassembly precedence graph (DPG). A DPG is a directed graph showing the precedence of the components and the associated disassembly operations. See page 5995, last paragraph - The hierarchical levels and directional arcs represent the assembly precedence. The assembly precedence states that the components at a higher level (with a smaller index number) must be completed before processing the components at a lower level) by executing work processes, the work processes including first processes for attaching the first component to the third component and second processes for attaching the second component to the third component (Tseng – See page 5996, last paragraph – Assembly precedence matrix (APM) includes pi, pj components and matrix includes value of 0 or 1 for whether there is precedence between components (See FIG. 1 – showing components attached to each other, such as “f + b” onto a); See page 6005, section 5 - The presented models were implemented and tested by developing software on a personal computer with a 2.0GHz CPU and 1GB memory. The input data includes the product definition, component definition, assembly operations and disassembly operations information, and cost information. The input data is processed and transformed into the graph-based format and matrix-form information for use in the generation and evaluation of integrated assembly and disassembly sequences), 
the manufacturing method comprising: 
(a) determining first information pieces associated with the first processes respectively, and second information pieces associated with the second processes respectively, 
wherein each of the first information pieces comprises work information associated with a work content (Tseng – See page 5994, 2nd paragraph - the typical approach is to transform geometric information into a form suitable for representing the spatial relationship and contact information between components. The spatial relationship and contact information are used to generate interference information and a precedence relationship between components.), 
a first order condition indicating a condition of relative execution order among the first processes (See page 5995, last paragraph - As shown in Figure 2, the APG for the example product part A is illustrated. There are seven components, a, b, c, d, e, f, and g. The hierarchical levels and directional arcs represent the assembly precedence; See page 5996, last paragraph – Assembly precedence matrix (APM) includes pi, pj components and matrix includes value of 0 or 1 for whether there is precedence between components (See FIG. 1 – showing components attached to each other, such as “f + b” onto a); see page 5998 – showing example column values for different precedence and connections of components, e.g. component b or p2), 
an attachment condition indicating whether or not the work content can be executed according to a first attachment situation switchable between a first value and a second value, and a second attachment situation switchable between a third value and a fourth value, the first value indicating that the first component is not attached to the third component, the second value indicating that the first component is attached to the third component, the third value indicating that the second component is not attached to the third component, and the fourth value indicating that the second component is attached to the third component, 

    PNG
    media_image1.png
    817
    722
    media_image1.png
    Greyscale

See page 5995, 4th paragraph – An APG is used to record the assembly precedence between components. The primary idea is to use the geometric data and spatial relationships to develop the assembly precedence. To complete an assembled product, the components need to be located and fixed at different positions and orientations. Certain movements of translation and rotation are required to locate the components. Therefore, a proper precedence constraint needs to be specified in order to find the collision-free movements and collision-free paths for fixing these components. See page 5995 - By searching the linked nodes and checking the collision-free assembly condition between the linked nodes, all the nodes can be arranged and located at different levels. The hierarchical levels represent the assembly precedence. See page 59996, FIG. 1 showing components a-g; see page 5996-5997 explaining values for matrix; page 5998 – showing values of “1” indicating components are placed together [e.g. g is attached to a, so column 1, last row has a 1 where a and g intersect on page 5998 for APM]);
attachment/detachment information indicating whether the first attachment situation is to be changed to the first value or the second value and whether the second attachment situation is to be changed to the third value or the fourth value (Tseng –. See page 5996, last paragraph – Assembly precedence matrix (APM) includes pi, pj components and matrix includes value of 0 or 1 for whether there is precedence between components (See FIG. 1 – showing components attached to each other, such as “f + b” onto a); see page 5998 – showing example column values for different precedence and connections of components, e.g. component b or p2; See page 5999, section 4.1 - The GA method is performed with two loops. In the outer loop, the GA method is used to find solutions of assembly sequences. For each good solution of assembly sequence, the reverse order of the assembly sequence is used as the initial solution of disassembly sequence. In the inner loop, the GA method is applied to find good solutions of disassembly sequences. The fitness function is defined using the total cost (TC) of the operation cost functions (OCF). In), and 
attachment/detachment information indicating whether the first attachment situation is to be changed to the first value or the second value and whether the second attachment situation is to be changed to the third value or the fourth value (Tseng – page 5991, abstract - In this research, an integrated assembly and disassembly sequence planning model is presented. First, an assembly precedence graph (APG) and a disassembly precedence graph (DPG) are modelled. The two graphs are transformed into an assembly precedence matrix (APM) and a disassembly precedence matrix (DPM). Second, a two-loop genetic algorithm (GA) method is applied to generate and evaluate the solutions; See page 5996, FIG. 1-2 – attaching component a to component b; see page 5998 – various assembly operations include inserting, soldering, fixing, screws, nuts/bolts; glue, etc; page 6001, 2nd paragraph - Given an assembly sequence and a disassembly sequence, the cost items of A1, . . . ,A5, and D1, . . . ,D5, can be calculated using the input geometric data and operational information; page 6001 [at end] – assembly tool change cost; See page 6002 - A fitness function is required to evaluate the chromosomes and to make choices leading to a good solution. The decision making of a good solution is made according to the fitness function);
preparation information… (Tseng – See page 5999, Section 4.2 – fitness functions of assembly sequences – objective function considers setup costs; page 6000, last paragraph - Assembly and disassembly tool setup cost (A4 and D4): to perform the assembly operations, proper tools and tool setups are required (A4). To perform the disassembly operations, proper tools and tool setups are required (D4).
Tseng discloses separate assembly, disassembly operations (See page 5996-5997). Tseng even discloses using various fasteners or “glue” as assembly operations for “fixing” things together (See page 5998). However, Tseng does not explicitly disclose using sealant.
Gombolay discloses:
preparation information “indicating whether a sealant is used in the work content” (Gombolay page 228, col. 2 - These deadline constraints provide additional expressiveness to encode binary temporal constraints relating tasks. For instance, these constraints may be used to specify that a sequence of subtasks involving sealant application must be completed within 30 min of opening the sealant container. These types of constraints are commonly included in AI and operations research scheduling models).
Tseng, Gombolay, and Seinrich disclose:
wherein each of the second information pieces comprises 
the work information, 
a second order condition indicating a condition of relative execution order among the second processes (Tseng – See page 6000, FIG. 4 – “output assembly sequences; output disassembly sequences” – based on both “feasible” [see box on left column] and models of APG and DPG (which have precedence and the spatial and contact information for analyzing connectivity relationships); Second processes can include any of page 5998 – insertion, soldering, etc), 
the attachment condition (Tseng – see page 5998 – attachment conditions can include any of page 5998 – insertion, soldering; fixing; screws, nuts, bolts, connectors, etc), 
the attachment/detachment information (Tseng – See page 5996 - In order to analyze and evaluate the feasible sequences, the two graph-based models of APG and DPG are transformed into two matrix forms. In this research, the two new matrices, assembly precedence matrix (APM) and disassembly precedence matrix (DPM), are developed for integrated assembly planning and disassembly planning; See page 6002, last 2 paragraphs - In practice, the data of each cost function can be evaluated and recorded according to the information and the formulations set by the manufacturing plants. Given a feasible sequence and the associated assembly and disassembly information, the required cost values can be calculated and evaluated; A fitness function is required to evaluate the chromosomes and to make choices leading to a good solution), and 
the preparation information (Tseng page 5995, last paragraph “The assembly precedence states that the components at a higher level (with a smaller index number) must be completed before processing the components at a lower level. With the same idea, in the DPG in Figure 3, the components at a lower level (with a larger index number) must be disassembled before processing the components at a higher level”; See also; 
(b) determining first temporary work plans that arrange all the first processes and the second processes so that both the first order condition and the second order condition are satisfied, the first temporary work plans executing the work processes in different orders (Tseng – See page 5996 - In order to analyse and evaluate the feasible sequences, the two graph-based models of APG and DPG are transformed into two matrix forms. In this research, the two new matrices, assembly precedence matrix (APM) and disassembly precedence matrix (DPM), are developed for integrated assembly planning and disassembly planning; page 6004, step 7 - checking the APM and the DPM, if the generated solution of sequence violates the precedence constraints, then the solution is not feasible. The infeasible sequences are discarded. The feasible solutions are collected and recorded); 
(c) determining, in each of the first temporary work plans, the first attachment information and the second attachment information in each of the first process and each of the second process based on the attachment/detachment information (Tseng See page 5996, last paragraph – Assembly precedence matrix (APM) includes pi, pj components and matrix includes value of 0 or 1 for whether there is precedence between components (See FIG. 1 – showing components attached to each other, such as “f + b” onto a); page 6001, 2nd paragraph - Given an assembly sequence and a disassembly sequence, the cost items of A1, . . . ,A5, and D1, . . . ,D5, can be calculated using the input geometric data and operational information; Gombolay page 225, col. 2 - Precedence constraints among the work packages must be respected to ensure structural integrity during the build process. Task–task temporal constraints are imposed by process requirements for the timed application of sealant. The robots’ work must be sequenced to ensure mutually exclusive access to tools, utilities, and floor space; efficient solutions to the problem involve an intricate choreography of robot movements); 
(d) determining whether the attachment condition of the each of the first information pieces and the each of the second information pieces indicates the work content can be executed based on the determined first attachment situation and the determined second attachment situation in each of the first temporary work plans (Tseng - page 6001 [at end] – assembly tool change cost; See page 6002 - A fitness function is required to evaluate the chromosomes and to make choices leading to a good solution. The decision making of a good solution is made according to the fitness function).
(e) determining, from among the first temporary work plans, a second temporary work plans for which the attachment condition of the each of the first information pieces and the each of the second information pieces indicates the work content can be executed (Tseng – see page 5992, 4th paragraph - For example, in order to achieve a low cost, two components may be assembled with a welding operation because of a shorter time and lower cost. They may be assembled with a screw with higher cost. However, in the disassembly operations, disassembling two welded components can cost more, but disassembling two screw-fixed components usually costs less. As a result, an assembly sequence with low costs may result in a disassembly sequence with high costs for the same product; See page 6002 – minimizing costs using a fitness function for a feasible sequence of assembly and disassembly information).
Tseng discloses considering different sequences at different costs (See page 5992, 6002). Tseng discloses considering tools setups as part of the objective function (See page 5999-6000). Tseng does not explicitly disclose the next limitation.
Gombolay and Sinreich disclose the limitations:
(f) determining, from among the second temporary work plans, a work plan that has a smallest number of work processes existing between a first work process and a last work process, the first work process being, among the work processes (Sinreich discloses the limitations as best understood – See Abstract - job sequencing algorithm that minimizes these costs (tool magazine replenishment cost; re-fixturing cost; and fixture cost) as well as the machine non-operational time, which stems from TMRs (tool magazine replenishment) and RFs (re-fixturing), is developed. See page 814, col. 2 – “For example, by re-arranging the order of the jobs that are sequenced before the TMR, and inserting jobs B and A between jobs of type C, as illustrated in Fig. 3, no RF operations are needed.” see page 817, Col. 2 - The objective of this study is to introduce a job sequencing model that will minimize setup cost as well as machine non-operational time due to internal setup operations, including TMRs (Tool magazine replenishment) and RF operations. The model will take into account the tools and fixture type required for the production of each job type as well as the tool magazine capacity. see page 820, col. 1, section 4.7 - The setup cost related to the production of an interchangeable group of jobs is based on three variables: two of these are the number of TMRs and the number of RF operations required to sequence these jobs), firstly associated with the preparation information indicating the sealant is used in the work content and executed, the last work process being, among the work processes, lastly associated with the preparation information indicating the sealant is used in the work content (Gombolay discloses using a minimization for sequencing tasks (See page 223, col. 1, section C); See page 225, col. 2 - Task–task temporal constraints are imposed by process requirements for the timed application of sealant; page 228, col. 2 - constraints may be used to specify that a sequence of subtasks involving sealant application must be completed within 30 min of opening the sealant container. These types of constraints are commonly included in AI and operations research scheduling models); and 
(g) executing the work processes according to the work plan (Tseng – See page 6005-6006 - The presented models were implemented and tested by developing software on a personal computer with a 2.0GHz CPU and 1GB memory. The input data includes the product definition, component definition, assembly operations and disassembly operations information, and cost information. The example product A as illustrated in Figure 1 is modelled and tested. Gombolay See page 235-236, Section F - we demonstrate the use of Tercio in two hypothetical manufacturing scenarios. In both cases, a team (i.e., set) of robots worked to complete tasks on a simulated fuselage; See Sinreich – page 824-825, Section 5 – total of 16 different fixtures and 146 different tools used to produce parts; production and assembly order of end products is determined).
Tseng, Gombolay, and Sinreich are analogous art as they are directed to sequencing operations for manufacturing (See Tseng Abstract; Gombolay Abstract; Sinreich Abstract).  1) Tseng discloses building a final product (See Abstract) and discloses separate assembly, disassembly operations (See page 5996-5997). Tseng even discloses using various fasteners or “glue” as assembly operations for “fixing” things together (See page 5998), as well as columns indicating precedence operations for components (See page 5998). Gombolay improves upon Tseng by explicitly disclosing planning for work operations that include sealant (See Gombolay page 225, 228). One of ordinary skill in the art would be motivated to further include indicating sealant as an operation to improve upon the precedence operations of Tseng (See page 5995-5996, 5998). 2) Tseng discloses considering different sequences at different costs (See page 5992, 6002). Tseng discloses considering tools setups as part of the objective function (See page 5999-6000). Gombolay and Sinreich improves upon Tseng by explicitly disclosing re-arranging jobs to avoid setups, tool magazine replenishments, and fixturing as part of the minimizations (See Sinreich Abstract, page 814, 817) and using minimization for sequencing tasks (See Gombolay page 223, 224 minimizing makespan) and considering precedence from sealant being used (See Gombolay page 225, 228). One of ordinary skill in the art would be motivated to further include having to efficiently minimize the amount of setups and minimizing the tasks to improve upon the sequence of Tseng (See FIG. 4).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of sequence planning for assembly and disassembly in Tseng to further explicitly minimize setups in the manufacturing sequences as disclosed in Sinreich and to minimize tasks and consider use of sealant in operations and planning as disclosed in Gombolay, since the claimed invention is merely a combination of old elements, and in combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable and there is a reasonable expectation of success.

Response to Arguments
Applicant's arguments filed 1/31/22 have been fully considered but they are not persuasive and/or are moot in view of the new rejections. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN R GOLDBERG whose telephone number is (571)270-7949. The examiner can normally be reached 830AM - 430PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IVAN R GOLDBERG/Primary Examiner, Art Unit 3619